                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

CUSTOM DYNAMICS, LLC,                                 )
                    Plaintiff,                        )
                                                      )       DEFAULT JUDGMENT
v.                                                    )
                                                      )       No. 5:17-CV-506-FL
DANIEL GORACOFF; d/b/a                                )
LITE CYCLE                                            )
                               Defendant.             )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
plaintiff’s motion for default judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
January 28, 2019, for the reasons set forth more specifically therein, plaintiff’s motion for default
judgment is granted. The court awards plaintiff damages in the amount of $106,614.72, which is
trebled for a total award of damages in the amount of $319,844.16 against Defendant, Daniel
Goracoff d/b/a LITE CYCLE.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the defendant Daniel Goracoff
d/b/a LITE CYCLE is hereby enjoined from continuing to use in any manner plaintiff Custom
Dynamics, LLC’s GEN-200-AW-1157, GEN-SSHD-6, GEN-SSHD-8, and GEN-SMART-TPU-HD
marks. Daniel Goracoff, d/b/a LITE CYCLE is FURTHER ENJOINED from continuing to use any
trademark or other unique product identifier belong to plaintiff Custom Dynamics, LLC. Defendant
is DIRECTED to immediately cease use of any trademarks or unique product identifiers.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Court awards $15,222.00
in attorney’s fees for legal services provided by Anthony Biller, $6,240.00 in attorney’s fees for
legal services provided by Emily Haas and $2,125.00 in fees for services provided by paralegals,
and $1,118.31 in costs, all to be paid by defendant.

This Judgment Filed and Entered on January 28, 2019, and Copies To:
Emily Haas / Anthony J. Biller (via CM/ECF Notice of Electronic Filing)

January 28, 2019                      PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
